Citation Nr: 1411700	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-09 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for malignant squamous skin cancer.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Zenzano, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1952 to April 1955.  

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO denied the Veteran's claim for service connection for malignant squamous skin cancer.  In September 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in November 2010.  

In April 2011, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence and indicated his desire to waive RO consideration of the evidence.   See 38 C.F.R. § 2 20.1304 (2013).  During the hearing, the undersigned Veterans Law Judge agreed to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2013), in view of the Veteran's age.

In July 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO, via the AMC, continued to deny the claim (as reflected in a May 2012 supplemental SOC (SSOC)) and returned this matter to the Board for further appellate consideration. 

In a July 2012 decision, the Board denied the claim for service connection on appeal.  The Veteran appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2013, the Court granted the joint motion for remand filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the joint motion.

In considering this appeal, the Board has reviewed documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

For the reasons expressed below, the matter on appeal is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.

The Board notes that the Veteran submitted statements from private physicians, dated January and February 2014, which appear to pertain to his previously denied claims for service connection for cold weather injury residuals of the upper and lower extremities, denied in the Board's July 2011 decision.  As the RO has not adjudicated claims to reopen these previously denied claims, these matters are not properly before the Board and are referred to the RO for appropriate action.

Additionally, and as a final preliminary matter, the Board notes-as noted in the prior decision-that, on the date of his hearing, the Veteran submitted a diagram of the parts of his body which were affected by various medical conditions, including watery eyes, running nose, constant colds, and heart problems (including atrial fibrillation).  He indicated that these problems were caused by cold injury.  As the RO has still not adjudicated claims for service connection for cold injury residuals affecting body parts other than the upper and lower extremities, these matters are not properly before the Board; hence, they are, again, referred to the RO for appropriate action.


REMAND

In light of points raised in the parties' joint motion for remand, and the Board's review of the claims file, further RO action on the Veteran's claim for service connection for malignant squamous skin cancer is warranted.  

In the joint motion, representatives for both parties agreed that the Board failed to provide an adequate statement of reasons and bases for its determination that a November 2011 VA examination and opinion was adequate for purposes of adjudicating the Veteran's claim.  Upon further review, the Board finds that an addendum opinion is warranted.

Here, the Board observes that the Veteran has argued that his current malignant squamous skin cancer is due to his cold exposure in service.  It was previously found by the Board that the Veteran's assertions of exposure to cold in Korea during service are credible and consistent with the circumstances and conditions of his service.  As noted above, the Board has previously denied service connection for cold weather injury residuals of the upper and lower extremities.   

In the July 2012 decision, the Board noted that the November 2011 examiner explained, in part, that it was less likely as not that the Veteran's squamous cell carcinoma of the head and neck was related to or caused by the claimed cold weather injuries or their residuals that were sustained on active duty.  He explained that the Veteran's service treatment records did not document any cold weather injury.  Although the Veteran stated that the only cold weather gear he had during service was the issue of a U.S. Army pile cap, the examiner stated that this was an excellent cold weather cap which covered and protected the head, face, and neck.  The examiner also noted that service connection had been denied for cold weather injury to the bilateral lower and upper extremities.  He concluded that there was no nexus between the current claimed squamous cell carcinoma condition and the claimed cold weather injuries in Korea.

The Board finds that the November 2011 examiner did not adequately explain why the Veteran's current malignant squamous skin cancer was not due to cold weather exposure; and instead focused on a lack of a relationship between cold weather injuries (which he noted had previously denied by the Board) and his skin cancer.

In light of the above, the Board finds that an addendum VA medical opinion-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-is needed to fairly resolve the Veteran's claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Prior to undertaking appropriate action to obtain further medical opinion in this case, to ensure that all due process requirements are met, and that the record is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The RO should obtain from all pertinent VA facility(ies)-to include the VA Medical Center (VAMC) in Minneapolis, Minnesota, (reflected in the record) all  outstanding pertinent records of evaluation and/or treatment of the Veteran.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for service connection for malignant squamous skin cancer.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  As indicated, the RO's adjudication of the claim must include consideration of all pertinent evidence added to the claims file since the RO's last adjudication of the claim-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence). 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from all pertinent VA facility(ies)-to include the VA Medical Center (VAMC) in Minneapolis, Minnesota-all outstanding, pertinent records of evaluation and/or treatment of the Veteran since his discharge from service.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regard to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After any additional records have been associated with the claims file, return to the entire claims file, to include a complete copy of the REMAND to the November 2011 VA examiner, Dr. G.B.W., for an addendum opinion.  

The examiner should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's current malignant squamous skin cancer had its onset during, or is otherwise medically related to service, to include as due to his conceded in-service cold exposure?

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence of record, to include the Veteran's conceded in-service cold exposure (as opposed to in-service cold injury(ies)).

If the November 2011 examiner is not available, or another examination of the Veteran is deemed necessary, arrange for the Veteran to undergo VA skin examination, by an appropriate physician, to obtain an opinion addressing the question posed above.  In such instance, the contents of the entire claims file( paper and electronic), to include complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The physician should provide all examination findings (if any) along with complete rationale for the conclusions reached.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the matter on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  The RO is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


